Case 5:19-mc-80123-NC Document 2 Filed 05/10/19 Page 1of 3

IN THE UNITED STATES DISTRICT COURT .
FOR THE NORTHERN DISTRICT OF CALIFORNIA i TT pe wy
SAN JOSE DIVISION i

MAY 10 guly

IN RE: DMCA SUBPOENA SUSAN Ys
TO: SolidTools Technology Inc., c/o snool fur 1 ) 80 Prem Se BE
Nik wy
DECLARATION OF B. BRETT HEAVNER

I, B. Brett Heavner, declare and testify as follows: N C

1. I am a partner at Finnegan, Henderson, Farabow, Garrett & Dunner, LLP and am
admitted to practice law in the District of Columbia. I am authorized to represent the intellectual
property interests of American Petroleum Institute.

2s On behalf of American Petroleum Institute, ] am seeking a subpoena pursuant to
17 U.S.C. § 512(h) to identify the person(s) infringing American Petroleum Institute’s
copyrighted works as identified in the attachment to this declaration.

3. The purpose for which this subpoena is sought is to obtain the identity of the
alleged infringer, and such information will only be used for the purpose of protecting rights
under 17 U.S.C. § 101 et seq.

I declare under penalty of perjury under the laws of the United States of America that to
the best of my knowledge the foregoing is true and correct. This declaration is executed on this
9" day of May 2019.

/
i HW ;
{ SU tif Alle

h

 

B. Brett Heavner, DC Bar # 437337
Case 5:19-mc-80123-NC Document 2 Filed 05/10/19 Page 2 of 3

Fy N G FINNEGAN. HENDERSON, FARABOW, GARRETT & DUNNER, LLP
N EF AN) | WWW.FINNEGAN.COM

 

B. BRETT HEAVNER

202.408 4073
b.brett.heavner G finnegan.com

May 9, 2019

SolidTools Technology Inc.
48233 Warm Springs Blvd.
Fremont, California 94539

c/o Shugang Sun
SolidTools Technology Inc.
1600 Gomes Road
Freemont, California 94539

Re: Copyright and Trademark Infringement

Dear Legal Counsel,

We are intellectual property counsel for the American Petroleum Institute (“API”), the
leading trade association for the petroleum industry in the United States, and perhaps the world.
For decades, API has authored standards for the safety and quality of products in the petroleum
and gas industry. As author, API owns the copyright in these standards and has registered the
copyrights with the U.S. Copyright Office. The copyrighted standards constitute a very valuable
asset to API. Indeed, sales of the API standards to petroleum and gas industry professionals
create considerable income for API. API also owns exclusive rights to its API logos which
appear on the standards and are used in advertising to promote the standards, as well as API’s
other goods and services. The API logos are registered with the U.S. Patent and Trademark
Office (Reg. Nos. 3,285,891 and 1,264,555), and API additionally owns numerous foreign
trademark registrations for the API logos.

To protect its valuable rights, API objects to unauthorized and confusing uses of its
copyrighted works and its trademarks. It has come to our attention that an entity doing business
at a website located at <freestd.us> provides over 7,909 PDF versions of API’s standards and
other publications at the URL http://www.freestd.us/class/73_|.htm.

The domain name associated with this website resolves to the following IP address
provided by your application platform delivery service, currently shown as:

198.40.57.29

This company is not an authorized distributor of API’s standards. Additionally, API does
not permit sales of its standards in PDF format (or any other electronic format) by anyone.
Therefore, the sale of downloadable or e-mailed copies of API’s standards are clearly sales of
unauthorized copies or scans of API’s publications. This unauthorized and confusing use of the

901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
PHONE: +1 202 408 4000 | FAX: +1 202 408 4400
Case 5:19-mc-80123-NC Document 2 Filed 05/10/19 Page 3 of 3

SolidTools Technology Inc.
May 9, 2019
Page 2 of 2

API standards constitute, among other things, copyright and trademark infringement under the
laws of the United States and other countries.

Accordingly, API demands that SolidTools Technology:

1. Immediately terminate its services and disable access to this website; and

2. So that API may take further steps to protect its valuable intellectual property rights,
provide us with all contact information for the website owners/operators of the
<freestd.us> domain name in your possession, custody, or control, including:

a. The method(s) of payment used by these registrants to pay for SolidTools
Technology’s services, including, without limitation, any credit/debit card
number, checking account, or PayPal account number used;

b. The name(s) and contact information associated with those accounts;
c. The banks or institutions processing payment for these registrants;

d. Any other identifying information related to payment by these registrants for
SolidTools Technology’s services.

We hereby certify that we: (1) are authorized to act on behalf API; (2) have
provided an e-mail address to contact the undersigned; (3) have identified the infringing
materials; (4) have a good-faith belief that use of the copyrighted and trademarked
material described above is not authorized by the owner, its agent, or the law; and (5)
swear, under penalty of perjury, that the information in this notification is accurate to the
best of our knowledge.

Any correspondence related to this matter may be directed to the undersigned at the email
and address provided above. We thank you for your immediate attention to this serious matter.

Very truly yours,

/s/ B. Brett Heavner
B. Brett Heavner

Finnegan, Henderson, Farabow, Garrett
& Dunner, LLP

BBH:ju
